DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment
Applicant’s response of 2/11/2021 has been entered as compliant. Claims non-elected claims 2-6, 19-23, 25-26, 28-29, 31-34 have been cancelled, elected claims 7-8 and withdrawn (non-elected) claims 24 have been amended and claims 35-40 are added to the current application. Elected claims  7-17, 35-40 are pending and examined in the current application. 
Claims 18, 24, 27, 30 remain withdrawn from consideration for being directed to non-elected inventions


Rejections made in the previous office actions have been withdrawn based on applicant’s amendment to independent claims 1 and 21, dependent claims 2-3, 7-12, 15, 17-18, 22-23, 27, 31 -32, 34-36, 38-39.  

Withdrawn Rejections

Rejections of claim 8 made under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form have been withdrawn based on applicant’s amendment to independent claim 7 and dependent claim 8.

Rejections of claim 7 made under 35 U.S.C. 102 a)(1)  for being anticipated by Kirkpatrick have been withdrawn based on applicant’s amendment to independent claim 7.

Rejections of claim 7 made under 35 U.S.C. 102 a)(1)  for being anticipated by Japikse have been withdrawn based on applicant’s amendment to independent claim 7 and dependent claim 8, which changed the scope of the claimed invention.

Rejections of claim 7 made under 35 U.S.C. 103(a) as being unpatentable over Japikse have been withdrawn based on applicant’s amendment to independent claim 7 and dependent claim 8, which changed the scope of the claimed invention.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claim(s) 7-8, 10-11 and 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Japikse et al. (US 3930053), hereinafter Japikse in view of Pitchon et al. (US 4303684), hereinafter Pitchon.

Regarding claim 7-8, Japikse teaches a food product comprising an air-stable edible solid foam (Column 4, lines 59-60 and Column 5, lines 16-18) that rapidly dissolves in the presence of an aqueous liquid (Abstract and column 2, lines 1-15, and Column 6, lines 8-10) the air-stable edible solid foam comprising a sweetener including sugar in an amorphous state (Column 2, lines 3, 36-44 where sucrose and liquid sugar both are taught, also see column 5, lines 65-67 where amorphous physical form is taught) and at least one flavoring agent (Column 2, lines 17-25), the air-stable edible solid foam being free of a whipping agent (See abstract and Column 5-6 where the beverage flavor mix is includes sucrose, corn syrup, food flavor and  dissolves in less than one minute after adding water and minimal agitation. 
Regarding the newly added limitation “wherein the air stable edible solid foam has a density in the range of 0.22g/cm3 to 0.42g/cm3 and at least one dimension of at least 1 cm”, applicant is referred to Japiske where Japiske teaches of mixing base/sugar  but teaches low shear mixing to incorporate air in an amount while avoiding too much aeration, as “such an abundance of air will cause formation of unstable foam during drying”( Column 3, lines 48-60). Thus, Japiske teaches of low density/aerated product with a degree of aeration that does not cause unstable foam product.after drying, but is silent regarding specifying the solid foam density. However, solid foam products having a density in the range of 0.22g/cm3 to 0.42g/cm3 and at least one dimension of at least 1 cm”, were known and available at the time of the invention as taught by Pitchon. Pitchon teaches a food product comprising an air-stable edible solid foam (Abstract, Column 2, lines 25-43 where dry rapidly soluble sweetener and a dry beverage mix food product with density less than 0.40 grams per cubic centimeter is taught and Column 4, lines 10-15 
Regarding the limitation of “at least one dimension of at least 1 cm” for the size of air stable foam, both Japiske and Pitchon teach drying the solid foam product that can be dried by freeze drying, tray drying etc.,  (See Column 5, lines 6-34 of Japiske  where particle size adjustment of stable solid foam is taught, size reduction by grinding and size increase by agglomeration; also See column 4, lines 35-68 of Pitchon) Thus foamed products of Japiske and Pitchon are not limited by size as they can be ground and sized as desired, therefore follows that air stable solid and dried foam product can be created in any desired size including large sizes with “at least one dimension of at least 1 cm”. It would have been a matter of routine determination for one of ordinary skill in the art at the time of the effective filing date of the invention to create a stable solid foam as disclosed by Japiske and Pitchon in sizes as desired including 1 cm or larger. 
Regarding the shape and size of the air stable solid foam product for being in the form of “plurality of spherical balls” having “a diameter of at least 1 cm” are noted, however, since Japiske and Pitchon  both teach substantially the claimed product but differ only in shape of solid foam product. Regarding change in shape, applicants are referred to 2144.04  [R-6] IV like the change in shape and/ or size without altering the mechanical function, where the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. Further, couts have also held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed product and a product having the claimed relative dimensions would not perform differently than the prior product, the claimed product was not patentably distinct from the prior art product. 
Thus, at the time of the invention, changing the shape and size of solid foam particles to having a spherical shape and diameter of 1 cm, would have been within the purview of one of ordinary skill in the art based on the teaching of Japiske and Pitchon absent persuasive evidence that the particular configuration of the claimed product was significant



Regarding the disintegration time of less than 60 seconds in a beverage as per claim 8-9, See Japiske Example 1 where dissolution in 30 seconds to 1 minute is taught in a beverage where tap water at 60 
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding claim 10, Japiske teaches substantially the claimed food product including that the air-stable edible sold foam may include no edible acid ingredient (See Column 3, line 62 to column 4, line 15, where optional ingredients are taught and  the inclusion of acid is optional , since it is taught as “may be added”)  does not specifically state “no acid” ingredient (noting that technically, “no acid” does not exclude non-edible acids as well). However, the product of Japikse is an edible product, where the use of non-edible acids is not common and can create a health hazard. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Japikse to include the air-stable edible solid foam product that includes no acid ingredient. The ordinary artisan would have been motivated to modify Japikse at least for the purpose of implementing the no edible acid option taught by Japikse (as outlined above) while not creating any health risks by addition of non-edible acids.


Regarding claim 11, Japikse teaches that  food product of claim 7 further comprising at least one coloring agent (Column 4, 30-31). 

Regarding claim 14, Japiske teaches a food product comprising in the range of about 65% by weight to about 90% by weight sweetener (See column 3, lines 15-24 and 35-40) where Japiske teaches " flavor base/sugar slurry have a total solids content of from about 75 to about 95 percent, by weight" (Column 3, lines 15-20). Further regarding the two components of the solids content  "the flavor base:sugar ratio, by weights, be from about 0.03 to about 0.15, in order to assure the production of rapidly dissolving flavor particles” (Column 3, lines 35-40), which translates to sugar component being in the claimed range.
( For 75% solids content the flavor component which is 3-15 % of the sugar component, falls between about 2-10 % by weight and sugar component remains from about 65-73%; similarly for  95% solids content with same relative ratios, the flavor component is between about 2.5-12.5% by weight and sugar component remains from about 82.5-92.5%.)

Regarding claims 15- 17, Japikse teaches a food product of claim 15, where sugar and blends of sweeteners are taught. Japikse teaches “the term "sugar" is intended to be generic to cover not only sucrose, the sugar most commonly used in the production of beverages, but also includes dextrose (D-
(For 75% solids content the flavor component which is 3-15 % of the sugar component, falls between about 2-10 % by weight and sugar component remains from about 65-73%; similarly for 95% solids content with same relative ratios, the flavor component is between about 2.5-12.5% by weight and sugar component remains from about 82.5-92.5%), which overlaps the range as recited in claims 15-17.
Further, regarding utilizing sugar/sucrose in a particular proportion and another sweetener in another proportion as recited in claims 15 and 16, reference is made to Pitchon where the sweetener comprising sucrose in the range of about 40% by weight to about 55% by weight (Column 2, lines 28-34 and Column 3, lines 55-60 where the proportion of sucrose can be up to 80%), which overlaps the claimed range. Also, see example 1. Further, regarding claim 16, Pitchon teaches a food product, comprising a second sweetener in the range of about 25% by weight to about 35% by weight (See Column 2, lines 28-34 where  proportion of fructose, i.e., a second sweetener ranges from 5-85% where the fructose can be utilized in pure or mixed form or as high fructose starch syrup as taught in Column 3, lines 7-35 and example 1,in column 7, lines 24-25 where high fructose corn syrup is taught. Both these proportions overlap with the claimed ranges for claims 15-16. Further, at the time of the invention it was well known in the art to utilize one or more sweeteners either alone or in combination to achieve desired level of sweetness, bulk, and viscosity in a sweetener containing composition. It was also known to substitute one sweetener for another at least based on the cost, availability and calorie content of the sweet composition desired. Based on the teaching of Japikse and Pitchon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one art recognized functional equivalent (i.e. sucrose, fructose, dextrose, high fructose starch syrup) for another (i.e. sucrose and high fructose corn syrup) in the air stable solid foam as disclosed by Pitchon, depending on which sweetening agents were more available and affordable at the time the invention was made. One would have been further motivated to modify the relative proportions of sweeteners based on the calorie content desired in the finished food product.
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 



Regarding claim 36 the shape and size of the air stable solid foam product for being in the form of “plurality of spherical balls” having “a diameter of at least 1 cm” are noted, however, since Japiske and Pitchon both teach substantially the claimed product but differ only in shape of solid foam product. Regarding change in shape, applicants are referred to 2144.04  [R-6] IV like the change in shape and/ or size without altering the mechanical function, where the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. Further, courts have also held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed product and a product having the claimed relative dimensions would not perform differently than the prior product, the claimed product was not patentably distinct from the prior art product. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Further, for aesthetic design changes, courts have held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art In re Seid , 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Thus, changing shape or visual appearance of a food product to make it suited for the intended application, involves only routine skill in the art and does not impart patentability to the claimed product.
Thus, at the time of the invention, changing the shape and size of solid foam particles to having a spherical shape and diameter of 1 cm, would have been within the purview of one of ordinary skill in the art based on the teaching of Japiske and Pitchon absent persuasive evidence that the particular configuration of the claimed product was significant.

Regarding claim 37 “air stable edible solid foam is formed from vacuum expandable mixture comprising 85-99% of the sweetener and 0.5%- 2% of at least one flavoring agent, by weight of the vacuum expandable mixture” the phrase “vacuum expandable” is being interpreted as capable of expanding upon vacuum application, and it is noted that the flavored sugar syrup as taught by Japiske is capable of being expanded when vacuum is applied. Further regarding the relative proportions of sugars in the composition, Example 1 of Japiske teaches 242 parts sugar with 20 parts orange flavor in the composition with other ingredients, i.e., the relative proportion of sugars is about 89% which falls in the claimed range and flavor content is about 7% by proportion but since the concentration flavor compound is not recited in the claim, it is not possible for the office to compare the claimed invention with the prior art. However, flavor content of a product is a matter of personal or consumer preference and to increase or decrease the flavor content of a solid foam product would have been well within the purview of one of ordinary skill in the art based on the teaching of Japiske, absent persuasive evidence that the particular configuration of the claimed product was significant.


Regarding new claim 38, which recites that density “range of 0.23g/cm3 to 0.36g/cm3 and at least one dimension of at least 1 cm” applicant is referred to rejection of claim 7 over Japiske in view of Pitchon, where this limitation has been addressed.

Regarding the size of foamed products as recited in claim 39, applicant is referred to the rejection of claims 7, 36 and 38 where size changes have already addressed.

Regarding claim 40, where corn syrup is included in the sweetener, applicant is referred to starch hydrolysate (Column 3, line 20-30 of Pitchon) where cornstarch hydrolysate syrups are taught as part of sweetener composition, the starch hydrolysate syrup taught by Pitchon is corn syrup. Although Japiske does not teach corn syrup as part of sweetener but since corn syrup is starch derived sweetener and widely used in the art at the time of the invention as taught by Pitchon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute at least part of an art recognized functional equivalent (i.e. sugar) for another (i.e. corn syrup) in the aerated confection as disclosed by Pitchon, at least based on which sweetening agents were more available and affordable at the time the invention was made.   

Claims 12-13 and are rejected under 35 U.S.C. 103(a) as being unpatentable over Japikse and Pitchon as applied above in view of Wang (US 20150024093A1), hereinafter Wang.

Regarding claims 12-13 Japikse teaches the “edible solid foam comprising … at least one flavoring agent” (Column 2, lines 17-25), but is silent regarding incorporation of cocoa and chocolate flavors as recited in claims 12-13. Inclusion of flavors/colors in sugars or sweetener compositions was well known in the art at the time of the effective filing date of the invention as taught by Wang. Wang teaches a cocoa flavored sugar containing porous dry composition (see para 6-8), where mixing of cocoa powder (Para 7), which provides chocolate flavoring to foods (Para 7) to create a cocoa flavored porous or foamed dry powder (Para 8). Based at least on the teaching of Wang, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include flavoring agents, such as cocoa powder as part of the air stable edible solid foam product as taught by Japikse. The ordinary artisan would have been motivated to modify Japikse’s porous or foamed sweetened product at least for incorporating a popular flavoring in the air stable foamed compositions to not only provide a distinct cocoa /chocolate flavor but also add desirable brown color to the sweetener.


Claims 7-17 and 35- 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pitchon et al. (US 4303684), hereinafter Pitchon in view of Wang (US 20150024093A1), hereinafter Wang.

Regarding claim 7, Pitchon teaches a food product comprising an air-stable edible solid foam (Abstract, Column 2, lines 25-43 where dry rapidly soluble sweetener and a dry beverage mix food product with density less than 0.40 grams per cubic centimeter is taught and Column 4, lines 40-42 where solid composition with “porous nature”/ solid foam is taught and column 4, lines 62-66 teach drying methods including foam drying, freeze drying with desired void space and density is taught) that disintegrates in the presence of an aqueous liquid (Abstract, column 2 lines 24-26, 40-44 and 66 to column 3 line 5 and Column 4, lines 40-42), the air-stable edible solid foam comprising a sweetener including sugar (column 2, lines 30-34 where fructose and sucrose/sugar is taught) in an amorphous state (column 4, line 40) and the air-stable edible solid foam being free of a whipping agent (see the disclosure of column 2-4 end and also see Example 1 where foamed product comprises no whipping agent). 

Regarding the newly added limitation “wherein the air stable edible solid foam has a density in the range of 0.22g/cm3 to 0.42g/cm3 and at least one dimension of at least 1 cm”, applicant is referred to Pitchon ( Column 2 and 4), where solid foam products having a density in the range of 0.22g/cm3 to 0.42g/cm3 and at least one dimension of at least 1 cm”, were known and available at the time of the invention as taught by Pitchon. Pitchon teaches a food product comprising an air-stable edible solid foam (Abstract, Column 2, lines 25-43 where dry rapidly soluble sweetener and a dry beverage mix food product with density less than 0.40 grams per cubic centimeter is taught and Column 4, lines 10-15 and 40-42 where solid composition with “porous nature”/ solid foam is taught to achieve “rapid and complete solubility” (Column 4, lines 41-43 of Pitchon). At the time of the invention, it was well known in the art to utilize low-density solid foams having the density in the claimed range of 0.22g/cm3 to 0.42g/cm3 were known and produced as taught by Pitchon. 

Regarding the limitation of “at least one dimension of at least 1 cm” for the size of air stable foam, Pitchon teaches drying the solid foam product that can be dried by freeze drying, tray drying etc.,  (See column 4, lines 35-68 of Pitchon) Thus foamed products of Pitchon are not limited by size as they can be tray dried and ground and sized as desired, therefore follows that air stable solid and dried foam product can be created in any desired size including large sizes with “at least one dimension of at least 1 cm”. It would have been a matter of routine determination for one of ordinary skill in the art at the time of the effective filing date of the invention to create a stable solid foam as disclosed by Japiske and Pitchon in sizes as desired including 1 cm or larger. 

Thus, at the time of the invention, changing the shape and size of solid foam particles to having a spherical shape and diameter of 1 cm, would have been within the purview of one of ordinary skill in the art based on the teaching of Pitchon absent persuasive evidence that the particular configuration of the claimed product was significant

Regarding the limitation of the air-stable edible solid foam comprising “at least one flavoring agent”, Pitchon not only teaches sweetener composition that is in the form of an air stable solid foam but also teaches a beverage mix improved by it (Column 2, lines 24-27). Pitchon is silent regarding adding flavor to the air stable solid foam sweetener but the dry beverage mix comprises flavor (Column 2, line 42). Thus, combination of flavoring agents with dry and air stable solid foam products at the time of the effective filing date of the invention as taught by beverage mix of Pitchon. Regarding the “edible solid foam comprising … at least one flavoring agent”, incorporation of flavors/colors in sugars or sweetener compositions was well known in the art at the time of the effective filing date of the invention as taught by Wang. Wang teaches a cocoa flavored sugar containing porous dry composition (see para 6-8), where mixing of cocoa powder with sugar (Para 7) to create a cocoa flavored porous or foamed dry powder (Para 8). Based at least on the teaching of Wang, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include flavoring agents, such as cocoa powder as part of the air stable edible solid foam product as taught by Pitchon. The ordinary artisan would have been motivated to modify Pitchon’s porous or foamed sweetener at least for the purpose of incorporating a popular flavoring in the air stable foamed sugars /sweetener compositions to not only provide a distinct cocoa flavor but also add desirable brown color to the sweetener.

Claim 8 recites, “wherein the air-stable edible solid foam has a predetermined minimum disintegration time of less than 60 seconds in a target beverage”.  Regarding claim 8, Pitchon teaches the air-stable edible solid foam product as recited in claim 7, wherein air-stable edible solid foam product “dissolves completely.. without agitation” and “completely dissolve almost immediately and …do not require any agitation to assure their complete solution” (Column 3, line 2-6, Column 5, lines 32-35 where “the 
 
Regarding claim 9, Pitchon teaches a food product of claim 8, where the product “dissolves completely.. without agitation” and “completely dissolve almost immediately and …do not require any agitation to assure their complete solution” (Column 3, line 2-6). Pitchon however, is silent regarding the limitation “wherein the target beverage has a temperature of 10°C. or less”. Cold water dissolution of flavored sweetener comprising compositions were well-known in the art at the time of the effective filing date of the invention  as taught by Wang (Para 42, Example 1 where dissolution at 4°C is taught). Since Pitchon teaches of a product “dissolves completely. without agitation” and “completely dissolve almost immediately and …do not require any agitation to assure their complete solution” (Column 3, line 2-6), and since the product as taught by Pitchon is substantially similar to the product as taught by Wang (which dissolves in cold liquids at temperatures under 10°C), therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the edible solid foam product as taught by Pitchon. That dissolves completely. without agitation” would also behave similar to the product of Wang and dissolve in cold beverage product at temperatures under 10°C as claimed.
Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).Also See MPEP 2112.01.


Regarding claim 10, Pitchon teaches 10.  The food product of claim 7, wherein the air-stable edible solid foam product includes no acid ingredient ((Column 2, lines 24-25 and Example 1 Column 7, lines 21-30 of Pitchon where the air-stable edible solid foam product does not include any acid ingredient). 
 
Regarding claim 11, Pitchon as applied to claim 7 above in view of Wang teaches a food product comprising at least one coloring agent. Incorporation of colors/ flavors in sugars or sweetener compositions was well-known in the art at the time of the effective filing date of the invention as taught by Wang. Wang teaches a cocoa flavored sugar containing porous dry composition (see para 6-8), where mixing of cocoa powder with sugar (Para 7) to create a cocoa colored and flavored porous or foamed dry powder (Para 8). Based at least on the teaching of Wang, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include coloring /flavoring agents, such as cocoa powder as part of the air stable edible solid foam product as taught by Pitchon. The ordinary artisan would have been motivated to modify Pitchon’s porous or foamed sweetener at least for 
 
Regarding claim 12, Pitchon as applied to claim 7 above in view of Wang teaches a food product comprising cocoa. The rejection of claim 7 applies to claim 12.
 
Regarding claim 13, Pitchon as applied to claim 7 above in view of Wang teaches a food product comprising cocoa , which provides chocolate flavoring. The rejection of claim 7 applies to claim 13.
 
Regarding claim 14, Pitchon teaches a food product comprising in the range of about 65% by weight to about 90% by weight sweetener (Pitchon Column 2, lines 28-34 where the sweetener comprises 5-85% fructose, up to 80% sucrose and 5-60% dextrinized starch. Thus the sweetener mix contains 40-95% sweeteners and the rest is dextrin/ maltodextrin/ dextrinized starch in the air stable solid foam. This air stable solid foam is utilized in an amount of about 99.3% by weight to achieve a food product (see Pitchon Example XII). Thus, the proportion of sweetener in the finished food product is regarded similar to its proportion in the air stable foamed solid sweetener product. Thus the food product as taught by Pitchon includes 40-95% by weight of sweetener, which overlaps the claimed range of 65% to 90%
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 
. 
 
Regarding claim 15, Pitchon teaches a food product of claim 14, the sweetener comprising sucrose in the range of about 40% by weight to about 55% by weight (Column 2, lines 28-34 and Column 3, lines 55-60 where the proportion of sucrose can be up to 80%), which overlaps the claimed range. Also see example 1. 
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

 
Regarding claim 16, Pitchon teaches a food product, comprising a second sweetener in the range of about 25% by weight to about 35% by weight (See Column 2, lines 28-34 where  proportion of fructose, i.e., a second sweetener ranges from 5-85% where the fructose can be utilized in pure or mixed form or 
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding claim 17, Pitchon teaches a food product of claim 16, wherein the second sweetener is a liquid syrup (high fructose starch syrup as taught in Column 3, lines 7-35 and example 1,in column 7, lines 24-25 where high fructose corn syrup is taught.).

Limitations of claim 35 “sugar in amorphous state, at least one coloring agent, and at least one flavoring agent are the same as recited in claim 11, hence the same rejection applies.

Regarding claim 36 the shape and size of the air stable solid foam product for being in the form of “plurality of spherical balls” having “a diameter of at least 1 cm” are noted, however, since Pitchon teaches substantially the claimed product but differ only in shape of solid foam product. Regarding change in shape, applicants are referred to MPEP 2144.04  [R-6] IV  where change in shape and/ or size without altering the mechanical function have been addressed and, where the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. Further, courts have also held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed product and a product having the claimed relative dimensions would not perform differently than the prior product, the claimed product was not patentably distinct from the prior art product. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Further, for aesthetic design changes, courts have held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art In re Seid , 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Thus, changing shape or visual appearance of a food product to make it suited for the intended application, involves only routine skill in the art and does not impart patentability to the claimed product.
Thus, at the time of the invention, changing the shape and size of solid foam particles to having a spherical shape and diameter of 1 cm, would have been within the purview of one of ordinary skill in the art based on the teaching of Pitchon absent persuasive evidence that the particular configuration of the claimed product was significant.

Regarding claim 37 “air stable edible solid foam is formed from vacuum expandable mixture comprising 85-99% of the sweetener and 0.5%- 2% of at least one flavoring agent, by weight of the 
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).

Regarding new claim 38 which recites that density “range of 0.23g/cm3 to 0.36g/cm3 and at least on e dimension of at least 1 cm” applicant is referred to rejection of claim 7 over Pitchon, where this limitation has been addressed.

Regarding the size of foamed products as recited in claim 39, applicant is referred to the rejection of claims 7, 36 and 38 where size changes have already addressed.


Regarding claim 40, where corn syrup is included in the sweetener, applicant is referred to starch hydrolysate (Column 3, line 20-30 of Pitchon) where corn starch, i.e., corn syrup is taught by Pitchon.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-8 and new claims 35-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments regarding the density have been noted and addressed in the rejection above.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI CHAWLA/Primary Examiner, Art Unit 1792